                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


GREGORY C. KAPORDELIS                         CASE NO. 2:19-CV-00275
REG. #63122-053                               SECTION P

VERSUS                                        JUDGE JAMES D. CAIN, JR.

P. MYERS                                      MAGISTRATE JUDGE KAY


                              MEMORANDUM RULING

       Before the court is a Report and Recommendation [doc. 16] filed by Magistrate

Judge Kathleen Kay on a Petition for Writ of Habeas Corpus [doc. 1] filed pursuant to 28

U.S.C. § 2241 by pro se petitioner Gregory C. Kapordelis. Kapordelis is an inmate in the

custody of the Bureau of Prisons presently lodged at the Federal Correctional Institution at

Oakdale, Louisiana (“FCIO”). He objects to the magistrate judge’s report and

recommendation, and the respondent has filed a response to the objections. Docs. 17, 18.

       This matter is a challenge to disciplinary sanctions imposed on Kapordelis at FCIO

after a hearing before a Disciplinary Hearing Officer (“DHO”), where Kapordelis faced

multiple disciplinary charges for his alleged destruction of a CPAP mask and attempts to

protest his innocence at Health Services. After reviewing the evidence, the DHO found that

Kapordelis had committed the destruction of property offense and sentenced him to

deprivation of 27 days of good conduct time. Kapordelis exhausted his administrative

remedies and then filed the instant petition, seeking expungement of the incident report,
restoration of the good conduct time, and transfer to another facility, based on allegations

that he was deprived of due process through the DHO proceedings. Doc. 1.

       Upon review of the Report and Recommendation, the undersigned determines that

the findings of fact and conclusions of law are correct. In prison disciplinary hearings

where a loss of good time credit is implicated, due process typically requires notice, an

opportunity to call witnesses and present evidence, and that “some evidence” supports the

ruling. Wolff v. McDonnell, 418 U.S. 539, 556–57 (1974); Henson v. U.S. Bureau of

Prisons, 213 F.3d 897, 898 (5th Cir. 2000). The “some evidence” standard is met if “there

is any evidence in the record that could support the conclusion reached by the disciplinary

board.” Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 456 (1985).

Accordingly, the court is not required to examine the record, make independent assessment

of the credibility of witnesses, or weigh the evidence. Id. at 455–56.

       In his objections Kapordelis maintains that there was insufficient evidence to

support the DHO’s finding that he had deliberately damaged his mask. As he notes, the

DHO cited statements from a CPAP Supply USA representative that it was “far from

common for the mask to just break unless it is user error” and the inmate medical physician,

Dr. Russell, on the low likelihood that the mask could break without intentional

destruction. Doc. 1, att. 2, p. 12; see doc. 11, att. 2, p. 30 (Russell email). Kapordelis

maintains that Russell did not actually make this statement and complains that the

magistrate judge cited it as part of the “some evidence” standard even though the

government did not answer his argument in its response. Doc. 17, pp. 4–5. The government

is not required to respond to every argument raised by a petitioner, and Kapordelis has

                                            -2-
shown no basis for discrediting the DHO’s reliance on Russell’s statement. Kapordelis also

complains that it is unclear whether the DHO found/was required to find that he

intentionally broke the mask, or merely that the mask broke while in his possession. The

DHO’s findings clearly point to a finding of intentional damage, as she repeatedly cited

Russell’s statement that the mask generally would not break without an “intentional” act.

Finally, Kapordelis offers alternate theories on the mask’s breakage. These arguments do

not show that there was inadequate evidence to support the DHO’s findings or that

Kapordelis was deprived of the opportunity to present such claims at his hearing. The fact

that the mask broke in Kapordelis’s possession, and the two statements reflecting that this

ordinarily would not occur on accident, were sufficient to support the disciplinary

conviction under the “some evidence” standard described above. Accordingly, Kapordelis

shows no basis for rejecting the Magistrate Judge’s Report and Recommendation.

       THUS DONE in Chambers on this 18th day of September, 2019.




                                                        JAMES D. CAIN, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                            -3-
